Title: From Daniel Roberdeau to Benjamin Franklin, John Fothergill, and Charles Pearce, 27 February 1770
From: Roberdeau, Daniel
To: Franklin, Benjamin,Fothergill, John,Pearce, Charles


Dear Sirs
Philada. April 30th. [i.e., February 27] 1770
If by this time you have not succeeded in [the sale of my Plantation,] according to what I wrote you the 27th. Feby. and 20th. March, as [I am anxious to] transfer my Property from the West-Indies to the more eligible Situa[tion of my] own residence, and as a last effort, although I have little doubt that by [the time] this gets to your hands, that you will have obtained at least £6,000 sterling my last Limitation, yet as you and I have taken such pains I would not for some hundreds that our Labour should prove fruitless, therefore you have now my Authority to make such an abatement of Price, as that I shall receive clear of all Charges in negotiating and paying, Five thousand five hundred Pounds Sterl., which is the last offer I shall make. I am with high sense of the obligation you have laid me under Dear Sirs Your much obliged and obedient humble Servant
Daniel Roberdeau
Doctor Benja. Franklin Doctor John Fothergill and Charles Pearce Esqr.
